Proceeding pursuant to CPLR article 78, transferred to this court by order of the Supreme Court, New York County (Eugene Nardelli, J.), entered September 12, 1988, to review a determination by respondent Benjamin Ward, as Police Commissioner of the City of New York, dated May 8, 1988, which, after a hearing found petitioner guilty of wrongful possession and attempted sale of a weapon and other charges, and dismissed petitioner from the department, is unanimously dismissed and the determination confirmed, without costs and without disbursements.
Review of the Commissioner’s determination demonstrates that it was supported by substantial evidence, defined as such relevant proof as a reasonable mind may accept as adequate to support a conclusion or ultimate fact. (Matter of Berenhaus v Ward, 70 NY2d 436, 443.) Upon crediting the testimony of respondents’ witnesses, there was substantial evidence that petitioner attempted to sell unregistered weapons to an unlicensed person. We reject petitioner’s challenge to the determination on the ground that respondents’ witnesses, also police officers, were intoxicated at the time they arrested petitioner while negotiating the sale in the bathroom of a bar. The *533Hearing Officer credited their testimony and we find no basis for disturbing the determination (supra). Petitioner’s remaining contentions have been considered and are without merit. Concur—Murphy, P. J., Carro, Kassal and Rosenberger, JJ.